—Appeal by the defendant from a judgment of the Supreme Court, Queens *479County (Eng, J.), rendered September 14, 1994, convicting him of criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree, and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The People proved by legally sufficient evidence that the value of the stolen van exceeded $3,000 at the time that it was recovered from the defendant’s possession (see, Penal Law §§ 165.50,155.20 [1]; People v Adams, 198 AD2d 545, 546; People v Esposito, 171 AD2d 807, 808), and therefore his contention that the conviction of criminal possession of stolen property in the third degree must be reversed is without merit. Mangano, P. J., Rosenblatt, Copertino and Krausman, JJ., concur.